Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN, et. al..
Plaintiffs, FILED UNDER SEAL
-against- Case No. PJM-20-3290
DANIEL SNYDER,
Defendant.

 

 

DEFENDANT’S RESPONSE TO PLAINTIFFS’ EMERGENCY MOTION FOR
PROTECTIVE ORDERS

Defendant Daniel M. Snyder does not oppose Plaintiffs’ Emergency Motion for Protective
Orders. Mr. Snyder requests, however, that any protective order this Court issues permit the
limited disclosure of information and/or documents obtained in this action to select representatives
of the National Football League (“NFL”) and Brad Karp, Chairman of Paul, Weiss, Rifkind.
Wharton & Garrison LLP, whom the NFL appointed as the “Hearing Officer” in an arbitration

related to the issues raised by Plaintiffs in this action.
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 2 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN, et. al.,
Plaintiffs,
-against-

DANIEL SNYDER,

Defendant.

 

FILED UNDER SEAL

Case No. PJM-20-3290

DEFENDANT’S MEMORANDUM OF REASONING AND AUTHORITIES IN

RESPONSE
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 3 of 8

PRELIMINARY STATEMENT

Defendant Daniel M. Snyder submits this Memorandum of Reasoning and Authorities in
Response to Plaintiffs’ Emergency Motion for Protective Orders (“Motion for Protective Orders”).
Mr. Snyder does not oppose the Motion for Protective Orders; however, he respectfully requests
that information and/or documents obtained in this case be permitted to be shared only with select
representatives of the National Football League (“NFL”) and Brad Karp, Chairman of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, whom the NFL appointed as the “Hearing Officer” in the
arbitration of a dispute between the parties related to this action.

FACTUAL BACKGROUND

On June 26, 2020, Plaintiffs submitted a Request for Arbitration, naming Mr. Snyder and
Washington Football, Inc. (“WFI”) as defendants under the bylaws of the NFL in a dispute related
to Mr. Snyder’s actions as the Principal Owner of WFI and following Plaintiffs’ notice that they

intended to sell their interest in WFI.

Thereafter, Defendant Snyder filed

counterclaims in the arbitration

WFI’s Second Amended Stockholders Agreement and the NFL

Constitution and Bylaws are meant to guarantee confidentiality of disputes between NFL owners.
Mr. Snyder filed a Supplemental Counter-Demand and Motion for a Preliminary Injunction

in the arbitration on November 13, 2020 at 1:25pm.
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 4 of 8

During this time and this exchange of dialogue, Mr. Snyder’s media relations specialist
was contacted by a reporter with The New York Times. Ex. 16. To both counsel and Mr. Snyder’s
surprise, the reporter recited the details of the Complaint. Ex. 16. Mr. Snyder provided no
comment and the article noting this case appeared online at 7:24pm. Ex. 17.

DISCUSSION

Since a temporary protective order is superfluous at this time, it appears Plaintiffs’ true
motives in seeking to shield this information from public disclosure is to prevent the NFL from
having access to the pleadings - seemingly to avoid a possible sanction from the NFL for having
violated its rules by filing this dispute in court. The local rules provide that “[mJaterials that are
the subject of the motion [to seal] shall remain temporarily sealed pending a ruling by the Court.”
L.R. 105.11; Powers v. Braun, No. CIV.A. ELH-13-01622, 2013 WL 5741416, at *1 (D. Md. Oct.
21, 2013) (providing that the clerk temporarily seal a complaint pursuant to Local Rule 105.11
pending the outcome of a pending motion to seal). Notwithstanding the local rules’ clear directive
that the filings in this action remain sealed pending a ruling by the Court, Mr. Snyder does not

oppose the Court imposing the additional protective measures Plaintiffs’ seek here - with one

 

' Unless otherwise discussed, references to “Exhibits” or “Ex.” herein refer to the exhibits attached
to the Declaration of Andrew J. Levander, Esq. in Support of Defendant’s Opposition to Plaintiffs”
Emergency Motion for a Temporary Restraining Order and Preliminary Injunction.
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 5 of 8

exception. Mr. Snyder respectfully requests that any protective order issued permit the parties to
share the filings in this action with select individuals with the NFL and the Hearing Officer.
It is telling that Plaintiffs only filed this motion, and applied for a temporary restraining

order,

[cite]. Moreover, Plaintiffs’
contention that reporters may get access to the case file — a concern Mr. Snyder shares as well — is
somewhat contrived given that Plaintiffs themselves have been regular sources of leaks to
reporters, including apparently in this case.

First, the “Confidential Proposal” to purchase Plaintiffs’ shares in WFI at issue in this
dispute, attached as Exhibit 3 to Plaintiffs’ Memorandum in Support of Plaintiffs’ Emergency

Motion for a Temporary Restraining Order and a Preliminary Injunction,

Second, the NFL routinely deals in confidential proposals, such as the one Plaintiffs discuss
here, without information being made public. Indeed, the New York Times article Plaintiffs
reference in their motion notes the fact that filings such as Plaintiffs “are rare in the opaque world

of buying and selling N.F.L. teams. Most ownership disputes are handled in-house by a league
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 6 of 8

arbitrator.” Ex. 17. The NFL has a vested interest in interpreting and applying its Constitution
and Rules and overseeing deals involving its teams, and Plaintiffs can provide no rationale why
this dispute which, as the article suggests, is typically handled in-house, should not be shared with
them.

Finally, documents belie Plaintiffs’ insinuation that Mr. Snyder is the cause of the leak to
the New York Times. Plaintiffs claim, without a scintilla of evidence, that Mr. Snyder must have
been the cause of the leak because the New York Times published the story about this case a few
hours after Plaintiffs provided counsel with the filings. But the New York Times contacted Mr.
Snyder’s communications person by email already armed with the full story and having read
Plaintiffs’ complaint in just over an hour after Snyder received the Complaint. Moreover, it is
Plaintiffs who have a prior history and relationship with the author of the article, not Mr. Snyder.

For instance, on July 8, 2020, after the NFL arbitration commenced, Ken Belson at
onl i nae emailed Jenny Robertson, one of Plaintiff Fred Smith’s employees, to
discuss the changing of the Washington football team name. Ex. 18. In that email, Mr. Belson
references the fact that he had spoken with Plaintiff Smith several years prior for a story on his
company and philanthropy, and attached links to those stories. Jd. Ms. Robertson forwarded that
email exchange to Plaintiff Smith. /d. Then, on July 9, 2020, Ms. Robertson reported to Mr. Smith
that she “shared information from the letter with Ken Belson/NYT as discussed.” Ex. 19. She
further described what Mr. Belson had said about the angle he was taking with the story and that
it would “run tomorrow afternoon.” Jd. Later that same day, Ms. Robertson further informed
Plaintiff Smith that she had called the NYT reporter to let him know that she “gave the same info
to another outlet” and that he appreciated getting the heads up. Jd. Thus, while Plaintiffs are quick

to cast aspersions on Mr. Snyder in their efforts to hide the filings from the NFL, the evidence
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 7 of 8

demonstrates that Mr. Snyder is not the one with the documented history of sharing confidential
information with the New York Times or any other reporter.
CONCLUSION
For all the foregoing reasons, Defendant respectfully requests this Court exempt certain
representatives of the NFL and the Hearing Officer from the restrictions on disclosure

of information and/or documents obtained in this action.

Dated: November 17, 2020

MILES & STOCKBRIDGE P.C.

/s/ Rachel T. McGuckian
Rachel T. McGuckian

11 N. Washington Street
Suite 700

Rockville, MD 20850
Phone: (301) 517-4816
Fax: (301) 762-0363

 

DECHERT LLP

Andrew J. Levander (pro hac vice pending)
Neil A. Steiner (pro hac vice pending)
Three Bryant Park

1095 Avenue of the Americas

New York, NY 10036

Phone: (212) 698-3500

Fax: (212) 698-3599
andrew.levander@dechert.com
neil.steiner@dechert.com

Christina Guerola Sarchio (pro hac vice to be submitted)
1900 K Street NW

Washington, D.C. 20006

Phone: (202) 261-3300

Fax: (212) 261-3333

christina.sarchio@dechert.com
Case 8:20-cv-03290-PJM Document 25-1 Filed 11/17/20 Page 8 of 8

TACOPINA, SEIGEL & DEOREO

Joesph Tacopina (pro hac vice pending)
275 Madison Avenue

New York, NY 10016

Phone: (212) 227-8877
jtacopina@tacopinalaw.com

Counsel for Principal Owner Daniel M. Snyder
